Title: From George Washington to Major General Horatio Gates, 7 October 1778
From: Washington, George
To: Gates, Horatio


          
            Sir,
            Head Quarters [Fishkill] October 7th 1778
          
          Your letter of yesterday reached me in the night—Your observations on the probable intentions of the enemy are forcible—The capture or destruction of the French fleet appears to be the most important object they can have on the continent; and it is very possible they may have it in contemplation, though the time they have lost since they have had the superiority at sea and the advanced season of the year are strong arguments against it—Our present disposition was formed on the possibility of such an event—at the same time, that it does not lose sight of the security of the North River, or the concentration of our force to repel any attempt upon the army. Though it may not be probable that the enemy have at present any design against either of these—it would be imprudent to offer them a temptation by diminishing our strength in a considerable detachment so far Eastward as to be out of supporting distance. If they were able to possess themselves of the Highland passes and interrupt the navigation of the River, the consequences on the score of subsistence would be terrible as well to the fleet as the army. It is supposed the enemy have lost all hopes of effecting any thing material against these states, and this supposition is upheld by powerful reasons; but after all, the truth of it depends so much upon the contingencies of naval operations and European politics, that it would be very unwise to let it essentially influence our military arrangements.
          I am taking measures for having all the roads leading towards Boston put in repair, for the more convenient marching of the several columns, in case a movement further Eastward should become necessary—You will therefore be pleased to send a proper fatigue party on the lower route leading from Danbury to Hartford—so that the column which may march thence may not interfere, with the others, by falling into the same road so long as it can be avoided. The column nearest to that, will proceed by New Millford, Woodbury 
            
            
            
            and Waterbury to Farmington—The repairs are only to be extended through the rough country.
          You will also send a Quarter Master forward to observe the good halting places at proper stages. His report you will communicate to me. I am Sir Your most Obedt servant
          
            Go: Washington
          
        